Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 requires “the first audio key term is sensitive information of the user”.  Assuming claim 8 was intended to depend on claim 7 (see 35 U.S.C. 102(b) rejection, below), parent claim 7 requires “the assistant initializer opens the audio communication channel in response to the microphone receiving the first audio key term from the user”.  In other words, claim 8 requires opening the audio communication channel in response to receiving sensitive information of the user.  However, the specification as filed discloses that when key terms that are sensitive information are received, the communication channel is closed (paragraphs [0029-0030]).  Similarly, the remainder of the specification emphasizes preventing the virtual assistant from receiving sensitive information. For these reasons, opening the communications channel between the masking device and the virtual assistant in response to receiving sensitive information of the user as required by claim 8 was not described in the specification and claim 8 fails to comply with the written description requirement.
Claim 9 is rejected for its dependence on claim 8.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “The masking device of claim 8…”.  A claim cannot properly depend from itself.  For the purposes of examination, it is assumed claim 8 was intended to depend on claim 7.
Claim 9 is rejected for its dependence on claim 8.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 13-14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz (U.S. Patent Application Pub. No. 2021/0327432).
In regard to claim 1, Schwartz discloses a masking device for a virtual assistant (Fig. 1, apparatus 100), the masking device comprising: 
a body configured to at least partially block a virtual assistant microphone of the virtual assistant (housing 104 shaped to cover conventional VAD 112 and isolate the VAD microphones from the external environment, paragraphs [0043] and [0045]); 
an assistant initializer in or on an inside of the body (internal housing speakers, paragraph [0044]; see also Fig. 3B, internal surface 368 and speakers 304A-G); 
a masking device microphone on an outside of the body (microphones 106a-106b on external surface 105 of housing 104, paragraph [0044]); and 
a processor communicatively connected to the assistant initializer and the microphone (Fig. 5, CPU 504, paragraph [0061]), wherein the processor is configured to employ the assistant initializer to control an audio communication channel to the virtual assistant in response to the microphone receiving a first audio key term from a user (in response to an authorization phrase, the system passes the audio from the system microphones to the VAD via the internal speakers, paragraphs [0036] and [0040]).

In regard to claim 2, Schwartz discloses the assistant initializer is a speaker (the internal speakers, paragraph [0036]).

In regard to claim 7, Schwartz discloses the assistant initializer opens the audio communication channel in response to the microphone receiving the first audio key term from the user (an authorization input comprising a suitable phrase causes a mode switch to pass audio from the system microphones to the VAD via the internal speakers, paragraphs [0036] and [0040]).

In regard to claim 9, Schwartz discloses the assistant initializer closes the audio communication channel in response to the microphone receiving the first audio key term from the user (a second authorization input causes a mode switch back to blocking audio input, paragraphs [0036] and [0040]).

In regard to claim 13, Schwartz discloses the body is adhered to the virtual assistant (edge region 118 adheres the housing 124 to the VAD, paragraph [0045]).

In regard to claim 14, Schwartz discloses the assistant initializer includes a speaker configured to emit masking sounds to the virtual assistant microphone (the speakers emit an auditory signal configured to interfere with external voice exchanges, paragraph [0055]).

In regard to claim 16, Schwartz discloses a method of operating a masking device for a virtual assistant, the method comprising: 
preventing, by the masking device, the virtual assistant from processing verbal sounds from a user (housing 104 shaped to cover conventional VAD 112 and isolate the VAD microphones from the external environment, paragraphs [0043] and [0045]); 
receiving, by the masking device, a first audio key term spoken by a user (a spoken phrase is received as an authorization input, paragraph [0040]); 
initializing the masking device in response to receiving the first audio key term (in response to the authorization phrase, the system changes modes, paragraph [0036]); 
initializing, by the masking device, the virtual assistant (in response to an authorization phrase, the system passes the audio from the system microphones to the VAD via the internal speakers, paragraphs [0036] and [0040]); and 
permitting, by the masking device, a verbal command from the user to reach the initialized virtual assistant (subsequent commands are passed to the VAD, paragraph [0039]).

In regard to claim 20, Schwartz discloses preventing the virtual assistant from processing verbal sounds from the user comprises emitting masking sounds to a virtual assistant microphone (the speakers emit an auditory signal configured to interfere with external voice exchanges, paragraph [0055]).









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachura (U.S. Patent Application Pub. No. 2020/0260186).
In regard to claim 1, Stachura discloses a masking device (Fig. 3, blocker 301) for a virtual assistant (listener 302), the masking device comprising: 
a body configured to at least partially block a virtual assistant microphone of the virtual assistant (a blocker passively blocks sound from reaching the listening device, paragraph [0025]); 
an assistant initializer in or on an inside of the body (any number of means for activating the listening device, paragraphs [0042], [0119], [0160], and [0165]); 
a masking device microphone on an outside of the body (blocker device microphones 304, paragraph [0024]); and 
a processor communicatively connected to the assistant initializer and the microphone (processor, paragraph [0035]), wherein the processor is configured to employ the assistant initializer to control an audio communication channel to the virtual assistant in response to the microphone receiving a first audio key term from a user (in response to a trigger sound being heard, a pass-through mode is entered to play back sounds from the blocker device’s microphones 304, paragraph [0025]).

In regard to claim 5, Stachura discloses the assistant initializer is an actuator configured to press a button on the virtual assistant to initialize the virtual assistant (a blocker device includes a robotic button pusher to push a button on the listener when switching modes between blocking mode and pass-through mode, paragraph [0160]).

In regard to claim 6, Stachura discloses the assistant initializer is a power switch configured to turn power to the virtual assistant on and off (a blocker device turns power on and off when switching modes between blocking mode and pass-through mode, paragraph [0032]).

In regard to claim 11, Stachura discloses an antenna communicatively connected to the processor for communicating with a network (any of the disclosed wireless communication means would inherently require an antenna, paragraph [0070]).

In regard to claim 15, Stachura discloses a camera communicatively connected to the processor wherein the processor is configured to receive image data from the camera to identify a brand, a model, and/or a location of the virtual assistant (the blocker comprises one or more cameras to determine, for example, the location of the blocker in relation to a speaking person, paragraph [0066]).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, in view of Lawrence (U.S. Patent Application Pub. No. 2019/0013019).
In regard to claim 3, Schwartz does not disclose the assistant initializer is configured to state a second audio key term to initialize the assistant.
Lawrence discloses an assistant initializer configured to state a second audio key term to initialize the assistant (Fig. 4, a user speaks a first key phrase 400, which the system replaces with the virtual assistant’s keyword 402, paragraphs [0020-0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to state a second audio key term to initialize the assistant, because it would allow the user to use any of a plurality of assistants with different key phrases while only needing to remember a single key phrase, as suggested by Lawrence (paragraph [0021]).

In regard to claim 17, Schwartz does not disclose initializing the virtual assistant comprises stating, by the masking device, a second audio key term.
Lawrence discloses an assistant initialization method wherein initializing the virtual assistant comprises stating, by the masking device, a second audio key term (Fig. 4, a user speaks a first key phrase 400, which the system replaces with the virtual assistant’s keyword 402, paragraphs [0020-0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to state a second audio key term to initialize the assistant, because it would allow the user to use any of a plurality of assistants with different key phrases while only needing to remember a single key phrase, as suggested by Lawrence (paragraph [0021]).


Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, in view of Lawrence, and further in view of Smith (U.S. Patent No. 11,024,304).
In regard to claim 4, while Lawrence discloses a database of second key phrases, Schwartz and Lawrence do not expressly disclose playing a recording of the user stating the second audio key term.
Smith discloses a system for activating a virtual assistant, wherein the assistant initializer is configured to play a recording of the user stating a second audio key term to initialize the virtual assistant (a virtual assistant companion device plays a recording of an activation command, column 6, lines 49-57).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to play a recording of the user stating the second audio key term, because utilizing recordings for activation commands results in a high degree of reliability in the recognition of those commands, as taught by Smith (column 9, lines 25-33).

In regard to claim 18, while Lawrence discloses a database of second key phrases, Schwartz and Lawrence do not expressly disclose playing a recording of the user stating the second audio key term.
Smith discloses a method for activating a virtual assistant, wherein initializing the virtual assistant comprises playing, by the masking device, a recording of the user stating a second audio key term (a virtual assistant companion device plays a recording of an activation command, column 6, lines 49-57).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to play a recording of the user stating the second audio key term, because utilizing recordings for activation commands results in a high degree of reliability in the recognition of those commands, as taught by Smith (column 9, lines 25-33).


Claim(s) 10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, in view of Christopher (U.S. Patent Application Pub. No. 2019/0074002).
In regard to claim 10, Schwartz does not disclose a door connected to the body that is opened by an actuator in response to the microphone receiving the first audio key term from the user.
Christopher discloses a masking device for a virtual assistant (Figs. 4A and 4B, security device 400A and 400B), comprising:
a door connected to the body that is opened by an actuator in response to the microphone receiving the first audio key term from the user (the security device 400A is triggered into a non-active mode 400B based on recognition of a voice command from the user, where the sliding and rotating of security device 400A provides openings as illustrated in 400B, paragraphs [0041] and [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a door connected to the body that is opened by an actuator in response to the microphone receiving the first audio key term from the user, because physical opening and closing the security device would give the user peace of mind that the security device was engaged or not, as taught by Christopher (paragraph [0043]).

In regard to claim 12, Schwartz does not disclose the inside of the body surrounds, but is not attached to the virtual assistant.
Christopher discloses a masking device for a virtual assistant (Figs. 4A and 4B, security device 400A and 400B), wherein the inside of the body surrounds, but is not attached to the virtual assistant (Fig. 3, security device 300 supported by structural elements to balance the security device 300 on top of the intelligent automated assistant device, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to surround, but not attach, the inside of the body to the virtual assistant, because this would allow the masking device to accommodate varying heights of virtual assistant devices, as suggested by Christopher (paragraph [0037]).

In regard to claim 19, Schwartz does not disclose permitting the verbal command from the user to reach the virtual assistant comprises opening a door of the masking device.
Christopher discloses a method of operating a masking device for a virtual assistant, wherein permitting the verbal command from the user to reach the virtual assistant comprises opening a door of the masking device the security device 400A is triggered into a non-active mode 400B based on recognition of a voice command from the user, where the sliding and rotating of security device 400A provides openings as illustrated in 400B, paragraphs [0041] and [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a door connected to the body that is opened by an actuator in response to the microphone receiving the first audio key term from the user, because physical opening and closing the security device would give the user peace of mind that the security device was engaged or not, as taught by Christopher (paragraph [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuman et al., Fong et al., Garth, III et al., Humphrey, and Koyama et al. disclose additional masking devices for voice assistant devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 6/10/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656